Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 1 of 19 Pageid#: 11767




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division


   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUÑIZ,
   MARCUS MARTIN, NATALIE ROMERO,
   CHELSEA ALVARADO, JOHN DOE, and
   THOMAS BAKER,

                          Plaintiffs,       Civil Action No. 3:17-cv-00072-NKM

   v.                                           JURY TRIAL DEMANDED


   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD
   AMERICA, ANDREW ANGLIN,
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOT KLINE a/k/a/ ELI MOSLEY,
   IDENTITY EVROPA, MATTHEW
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDEROF THE
   ALT-KNIGHTS, MICHAEL "ENOCH"
   PEINOVICH, LOYAL WHITE KNIGHTS OF
   THE KU KLUX KLAN, and EAST COAST
   KNIGHTS OF THE KU KLUX KLAN a/k/a
   EAST COAST KNIGHTS OF THE TRUE
   INVISIBLE EMPIRE,
                            Defendants.



        PLAINTIFFS’ OPPOSITION TO THIRD PARTY JOHN HILL AND DENISE
                  LUNSFORD’S REQUEST FOR COST-SHIFTING
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 2 of 19 Pageid#: 11768




                                           INTRODUCTION

            Third parties John Hill and Denise Lunsford, following the Court’s direction, have

   demanded Plaintiffs pay them for complying with Plaintiffs’ subpoenas duces tecum. The Court

   granted Hill and Lunsford’s original request before Plaintiffs had the opportunity to file a written

   response, but the Court has allowed Plaintiffs to file an objection to that preliminary ruling. As

   detailed below, the facts and law show that it would be extremely inequitable, unfair, and contrary

   to the Federal Rules of Civil Procedure to require Plaintiffs to pay Hill and Lunsford for their

   compliance.

            Despite multiple orders requiring them to produce documents responsive to Plaintiffs’

   subpoenas, Hill and Lunsford are still withholding some responsive, non-privileged documents.

   They have rejected or ignored Plaintiffs’ efforts to assist with and lessen the burden of reviewing

   and producing documents. They have had other non-parties review documents for them. They

   have spent weeks objecting to producing documents they received from the Commonwealth’s

   Attorney on the grounds that those documents included documents the Commonwealth received

   from the federal government – an issue Plaintiffs had to litigate – which, it turns out, was not true.

   And the basis of their alleged extreme hardship in complying with the subpoenas – i.e., having to

   shut down their law firms for several weeks and being unable to pay their mortgages – turned out

   to be overblown and unnecessary. Despite this, Lunsford demands Plaintiffs pay her a windfall of

   nearly $10,000, when her only out-of-pocket expenses were $430.13.1

            Moreover, Plaintiffs seek evidence from Lunsford and Hill because their client, James

   Fields, refuses to provide it, even though the Court ordered him to produce documents and held

   that responsive documents held by his criminal defense attorneys are within his “control” for the



   1
       Hill has not yet claimed any specific amount for his compliance.


                                                     1
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 3 of 19 Pageid#: 11769




   purposes of Rule 34. Dkt. 759, p. 16. If anyone should pay Hill and Lunsford for having to

   comply with the Subpoenas, it should be Fields, whose refusal to comply with discovery

   necessitated the Subpoenas in the first place.

          In short, there is no basis to make Plaintiffs pay for Hill and Lunsford to comply with the

   subpoenas, and the Court should not reward Hill and Lunsford with a cost-shifting order for their

   six-month (and continuing) failure to produce documents, repeated baseless motions (each of

   which requires Plaintiffs to spend the time, effort and cost of preparing a response), and refusal to

   take steps to lessen whatever minimal burden they had to comply with the subpoenas.

                                                    FACTS

          A.      The Court Ordered Hill and Lunsford (Repeatedly) to Produce Documents
                  Responsive to Plaintiffs’ Subpoenas.

          Hill and Lunsford are criminal defense attorneys who represent defendant James Fields in

   connection with his criminal cases in the Circuit Court for the City of Charlottesville. On

   January 27, 2020, Plaintiffs served John Hill and Denise Lunsford with subpoenas to produce

   documents (the “Subpoenas”).

          On February 10, 2020, Hill and Lunsford filed largely identical motions to quash the

   Subpoenas. Dkts. 647-48.

          On March 9, 2020, Plaintiffs filed an opposition to the motions to quash. Dkt. 672.

          On June 12, 2020, the Court denied the motions to quash, and ordered Hill and Lunsford

   to produce responsive documents to Plaintiffs.2 Dkt. 765.

          On June 18, 2020, Hill and Lunsford filed motions to reconsider the Court’s June 12

   Order. Dkt. 770. Rather than raise permissible grounds for a motion to reconsider, such as a



   2
     The Court denied Mr. Hill’s motion to quash in its entirety, and denied Ms. Lunsford’s motion
   to quash except as to documents she received directly from the U.S. Attorney.


                                                      2
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 4 of 19 Pageid#: 11770




   change in law or newly discovered evidence that was not previously available, Hill and Lunsford

   asserted a litany of arguments – virtually all of which were baseless or untimely objections.3

           On June 25, 2020 the Court held a “lengthy hearing” on the motion to reconsider, during

   which plaintiff’s counsel addressed Hill and Lunsford’s motions. See Dkt. 783.

           The Court held the motions to reconsider “are the quintessential second bite at the apple.”

   Dkt. 783, p. 3. As for Hill and Lunsford’s arguments, the Court rejected them, explaining: “I

   don’t think that any of those arguments provide any reason for me to reconsider.” Dkt. 793

   (“Tr.”) at 31:1-3. The Court rejected also Hill and Lunsford’s arguments concerning over

   breadth, burden, and that responsive documents might be protected by HIPAA:

           Well, but, Ms. Lunsford, I mean, why on earth are you asserting that now? You
           know, your motion was filed in February, and I -- I have to agree with Mr. Siegel
           that almost all this is entirely inappropriate to be raising it in a motion to
           reconsider and then now, in this hearing, because just about every argument that
           you're asserting you knew of at the time, or at least you should have known of at
           the time, and it is not newly discovered. You know, it really is a quintessential
           second bite at the apple.

   Tr. at 35:22-36:5.

           Hill and Lunsford even presented years-old evidence they could have presented when

   they briefed their motions to quash in February 2020. Just “minutes before” the hearing, Hill and

   Lunsford filed with the Court a copy of an Agreed Motion and Order for Discovery, a 2017 order

   from Judge Downer of the Charlottesville General District Court purporting to prohibit Hill and

   Lunsford from producing certain documents to Plaintiffs. Dkt. 783, p. 2. The Court ruled that

   Hill and Lunsford “have not offered any good reason for their failure to mention Judge Downer’s

   Order in their motions to quash – much less in their motion asking the Court to reconsider its


   3
    They claimed, for example, they never had an opportunity to brief the motions to quash. Dkt. 770, p. 3-
   4. The Court explained that was incorrect: “There was an opposition filed to your motion, and under the
   rules you have an opportunity to reply. Y’all didn’t reply.” Tr. at 30:19-21.



                                                      3
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 5 of 19 Pageid#: 11771




   decision denying those motions.” Dkt. 783, pp. 3-4. The Court ordered Hill and Lunsford to

   enter into an order with the Commonwealth Attorney, lifting the prohibition in Judge Downer’s

   order, and directing them (again) to produce responsive documents.

          B.        The Court’s Ruling on Cost-Shifting.

          Hill and Lunsford also raised for the first time the prospect of cost-shifting, telling the

   Court compliance would interfere with their “ability to pay [their] mortgage and rent” and would

   require they “shut down our practices for the next two weeks.” Tr. at 40:17, 47:4-5.

          Apparently in reliance on those representations, the Court ordered Plaintiffs to pay Hill

   and Lunsford’s “time and reasonable expenses related to producing the requested materials,” but

   allowed Plaintiffs to file a motion asking the Court to reconsider that ruling within 14 days. Dkt.

   783, pp. 4-5.4

          C.        Hill and Lunsford’s Efforts to Comply with the Subpoena.

          As detailed below, the facts since the June 25 hearing show Hill and Lunsford (a) created

   their own obstacles to producing documents, which had no basis in fact, (b) continue to object to

   producing documents the Court told them to produce, which will likely require Plaintiffs to

   engage in additional motions practice, (c) needed to perform only a minimal review of paper

   documents, (d) had the Commonwealth Attorney (not Lunsford and Hill) review documents, and

   (e) ignored Plaintiffs’ attempts to lessen and ease any remaining burden on Hill and Lunsford.




   4
     While the Court wrote plaintiffs could “ask the Court to reconsider” its ruling, the Court should
   not treat this motion as a motion to reconsider or apply the legal standard that applies to motions
   to reconsider, because plaintiffs never had the opportunity to file a written response to Hill and
   Lunsford’s request for cost-shifting in the first instance. Rather, Hill and Lunsford filed their
   motion to reconsider on June 18, and the Court held a hearing on June 25, which was before
   Plaintiffs’ response was due. Accordingly, plaintiffs submit that the Court should treat this as an
   opposition to Hill and Lunsford’s request for cost-shifting rather than a motion to reconsider.


                                                    4
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 6 of 19 Pageid#: 11772




                  1.     Lunsford and Hill Created Obstacles to their Document Production.

          Hill and Lunsford, acting on their own accord, created issues they claimed had to be

   resolved by the Court, but which had no basis in fact. For example, the Court ordered Hill and

   Lunsford to produce all documents they received from the Commonwealth of Virginia. Dkt.

   789, p. 4. The Court made no distinction between documents the Commonwealth had obtained

   on its own, or documents the Commonwealth had obtained from the federal government. Id.

   Rather, the ruling was simple: If the Commonwealth provided it to Hill and Lunsford, then Hill

   and Lunsford had to produce it. Id.

          Despite this, Hill and Lunsford chose to involve the U.S. Attorney’s Office, and spent a

   huge amount of time talking with the federal government to raise the possibility that some of the

   documents Hill and Lunsford received from the Commonwealth were originally obtained by the

   federal government. Exhibit 1. They then argued about this extensively at the June 25 hearing,

   claiming they should not have to turn over documents the federal government gave to the

   Commonwealth, and that the Commonwealth then gave to Hill and Lunsford. The Court again

   rejected their argument, explaining “My view is if it comes from the Commonwealth’s

   Attorney’s office, that’s not the U.S. Attorney’s Office.” Tr. at 51:11-13.

          As it turns out, however, the Commonwealth did not provide Hill and Lunsford with

   documents from the federal government. On July 6, 2020, the Commonwealth’s Attorney

   informed Plaintiffs, Hill, and Lunsford that none of the documents the Commonwealth provided

   to Hill and Lunsford came from the federal government. Exhibit 2.5 The time and effort Hill and




   5
    The only exception is a single document the Commonwealth inadvertently turned over the Hill
   and Lunsford, which plaintiffs agreed to address directly with the U.S. Attorney’s office.


                                                    5
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 7 of 19 Pageid#: 11773




   Lunsford spent raising this issue with the U.S. Attorney’s Office, the Commonwealth’s Attorney,

   Plaintiffs, and the Court was a complete waste of time.

          Nevertheless, Lunsford demands Plaintiffs pay her for that time, even though it was an

   issue Hill and Lunsford created, it contradicted the Court’s order, and – as the Commonwealth

   Attorney has now confirmed – was a baseless objection because the Commonwealth did not

   provide Hill and Lunsford with documents from the federal government in the first place.

                  2.     Lunsford and Hill Needed to do a Minimal Document Review.

          The Motion to reconsider detailed three categories of information Hill and Lunsford had

   to review. Each category required no, or very minimal, review.

          First, Hill and Lunsford originally said there were four boxes of paper documents that

   needed to be searched. Dkt. 770, p. 7. The Court explained the review of those boxes would be

   minimal. Tr. at 31:12-14 (“[T]he four banker’s boxes that you referred to, that’s not going to

   require a real thorough privileged review for a number of reasons.”). Lunsford then agreed two

   of the boxes would barely require any review because they were her notes and were all

   privileged, and there were really only two boxes “I would need to go through. And I suspect

   much of that is privileged.” Tr. at 34:10-11.

          Second, there is a hard drive and several thumb drives that contain documents Hill and

   Lunsford received from the Commonwealth’s Attorney. Those documents are not privileged, so

   they required no review. Nevertheless, those documents were reviewed by the Commonwealth’s

   Attorney – not Lunsford and Hill – who agreed to go to Lunsford’s office and review them.

   There was no need for Lunsford and Hill to spend time reviewing them.

          Third, Hill and Lunsford claimed to have a large volume of electronic documents. But,

   they failed to take advantage of Plaintiffs’ expertise in electronic discovery, which could have




                                                    6
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 8 of 19 Pageid#: 11774




   minimized the effort and time required to review those documents. At the June 25 hearing,

   Lunsford explained “I’m not computer literate,” and so she was “concerned about the amount of

   time that it will take” to review her electronic documents. Tr. at 32:20, 40:16. Plaintiffs’

   counsel immediately offered their extensive expertise in electronic discovery to work with her on

   ways to narrow the documents she had to review and lessen the time and cost involved:

           Your Honor, one of the things I do quite a bit in my practice is electronic
           discovery. I’m happy to work with Ms. Lunsford and make suggestions on ways
           she can search through her e-mail to make it less burdensome. I’m happy to do
           that, Your Honor.

   Tr. at 42:14-19. The Court agreed, and encouraged Lunsford to take Plaintiffs’ counsel up on

   that offer:

           I would encourage [you] to take up Mr. Siegel’s offer about how to -- either how
           to search or, you know, whether there can be, you know, some -- some sort of a
           third-party vendor who could harvest the e-mails; but do that.

   Tr. at 45:19-22. Accordingly, the next day, Plaintiffs’ counsel emailed both Hill and Lunsford,

   offering electronic discovery expertise to lessen the burden and cost of their search and review of

   electronic documents:

           As I mentioned during the hearing yesterday, we are available to coordinate with
           you and offer advice about different methods and techniques to search for
           electronic documents, which might make it easier and faster for you to do so. If
           you’d like to discuss, please let me know some times that work for you.

   Exhibit 3.

           Neither Hill nor Lunsford took us up on that offer, and never responded to that email.

                  3.       Hill and Lunsford Largely Ignored Plaintiffs’ Efforts to Narrow the
                           Subpoena.

           Hill and Lunsford never met and conferred with Plaintiffs on their motions to quash.

   They also never met and conferred with Plaintiffs on their motions to reconsider. They never




                                                    7
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 9 of 19 Pageid#: 11775




   suggested ways to narrow the subpoena, identified easily-produced sub-categories of documents,

   or took any other substantial effort to lessen the burden of their compliance.

          Conversely, Plaintiffs have been continuously trying to narrow the scope of documents

   Hill and Lunsford would be required to review and/or produce – often while Hill and Lunsford

   ignored or contradicted these efforts. For example, the subpoenas each state they do not seek

   documents covered by the attorney-client privilege or work product doctrine. Dkt. 765, p. 6.

   Yet Hill and Lunsford ignored that, and argued the subpoenas seek attorney-client privileged

   documents – an argument the Court quickly and correctly rejected. Dkt. 765, pp. 5-6 (explaining

   Hill and Lunsford argued the subpoenas contain “‘no exception’ for attorney-client privileged

   communications,” but then pointing out “Plaintiffs’ subpoenas explicitly instructed defense

   counsel not to produce documents protected by the attorney-client privilege or the work product

   doctrine.”). Similarly, when Hill and Lunsford argued in their motions to quash that they did not

   want to produce certain jury information, the Court rejected that argument, noting Plaintiffs

   agreed Hill and Lunsford did not have to produce those documents. Dkt. 765, p. 7 (noting Hill

   and Lunsford argued the subpoenas seek “federal grand jury materials [and], petit juror

   information,” but that “Plaintiffs respond that their subpoenas do not request any information

   about jurors . . . .”). Yet, Hill and Lunsford then filed their motions to reconsider, in which they

   again argued about “grand jury testimony” and “juror questionnaires” being responsive –

   ignoring that Plaintiffs and the Court already explained those documents were not responsive.

   E.g., Dkt. 770, p. 9. Plaintiffs summarized these efforts during the June 25 hearing:

          You know, not once have Ms. Lunsford and Mr. Hill met and conferred before
          any of their motions. But we have told them -- you know, Mr. Hill sent me a
          letter yesterday about certain categories, and I responded to him this morning and
          said, you know, some of these categories, you don't have to even review. He
          asked me, for example, you know, pleadings that were filed, did he have to
          produce all the pleadings that were filed. We said no, you don't have to produce



                                                     8
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 10 of 19 Pageid#:
                                  11776



        those. Other categories we’ve told him multiple times, like the jury
        questionnaires, jury information, no, don’t produce that. Let’s narrow the scope,
        let’s make it easier. You don’t have to produce those pleadings; that’s not what
        we’re looking for. Don’t produce the jury questionnaires.

        Things that they mentioned in their brief, like communications with the court
        clerk or communications with the federal public defenders, obviously, again,
        we’re not looking for public documents. The e-mails, you know, to the clerk
        filing things, we don’t need that. We don’t have to review that kind of stuff.
        We’re trying to narrow this as much as we possibly can.

 Tr. at 41:11-42:6.

                4.         Lunsford Refuses to Produce Certain Documents, Which May
                           Require Plaintiffs to Continue to Litigate These Subpoenas.

        At the June 25 hearing, Lunsford asserted that certain documents about Mr.

 Fields, such as his school records and military records, where somehow “work product,”

 and that his medical records were exempt from discovery by HIPAA – a position the

 Court rightly rejected:

        THE COURT: Did you create the documents?

        MS. LUNSFORD: I didn’t create them. I requested them from third parties.
        They’re protected by --

        THE COURT: Well, I don’t see how they would be work-product. And there is a
        protective order in this case that I think would protect the medical records.

 Tr. at 35:9-14, 48:20-21 (“I really have trouble seeing how that can be work-product.”).

        Lunsford, however, has refused to produce those documents, and continues to assert they

 are somehow protected from discovery by “HIPAA” or some unidentified “federal statute or

 regulation.” Exhibit 4. Accordingly, it appears Lunsford is again giving Plaintiffs no choice but

 to again spend the time necessary to draft, file, and argue yet another motion to get documents

 from Lunsford that are responsive to the Subpoenas.




                                                 9
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 11 of 19 Pageid#:
                                  11777



        D.      Lunsford’s Invoice.

        On July 1, 2020, Lunsford submitted an invoice to Plaintiffs for $9,915 for 31.9 hours to

 respond to the subpoenas. Exhibit 1. That includes 28.4 of Lunsford’s time billed at $350 per

 hour, 3.5 hours for an intern billed at $20 per hour, and $430.13 paid to Staples for scanning. Id.

        Lunsford charged $350 per hour for all her tasks, including administrative tasks like

 “copy electronic files and paper files for production” and “upload electronic files,” despite that

 she has an intern who could have done those administrative tasks for $20 per hour. Id.

        The invoice largely does not identify what time Lunsford spent working on what task,

 includes time Hill and Lunsford spent talking to each other, lists unidentified conference calls,

 and includes time spent communicating with the U.S. Attorney’s office and Commonwealth’s

 Attorney about issues of Hill and Lunsford’s own making that turned out to be irrelevant (supra,

 pp. 5-6). For example, one entry reads: “Review and copy electronic files and paper files for

 production, comm with Hill re: production, communication with counsel re: CW v. AUSA

 documents, conf call[.]” Exhibit 1.

        Hill as not submitted any invoice to Plaintiffs.

                                           ARGUMENT

 I.     Legal Standard.

        Third parties are entitled to reimbursement for costs of complying with a subpoena only

 when those costs constitute a “significant expense.” Fed. R. Civ. P. 45(d)(2)(B)(ii).

        Typically, when this Court is faced with “costly discovery disputes,” it has “shifted the

 costs of production (but not of privilege review), limited the scope of the requested discovery,

 and ordered production under clawback provisions of a protective order.” Jeune v. Westport

 Axle Corp., 2016 WL 1430065, at *2 (W.D. Va. 2016). This is because “courts in the Western




                                                  10
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 12 of 19 Pageid#:
                                  11778



 District of Virginia and elsewhere have ‘found it untenable for a party to insist on individually

 reviewing all documents for privilege and responsiveness rather than producing documents under

 a protective order with a clawback provision.’” Id. (citing cases).

         When deciding whether to award costs for a third party’s compliance with a subpoena,

 the Court will consider “(1) whether the nonparty has an interest in the outcome of the case; (2)

 whether the nonparty’s financial status allows it to more easily bear the costs than the requesting

 party; and (3) whether the litigation is of public importance.” Id. Here, these factors show cost-

 shifting is not warranted.

         A.      Hill and Lunsford Have an Interest in the Outcome of the Case.

         “When the nonparty producing materials has a potential interest in the underlying

 litigation, courts have weighed that interest against shifting costs.” Id. An “interested party” is a

 party who “has a recognizable stake (and therefore standing) in a matter.” Id. In particular, this

 Court held that a nonparty was an interested party when it had a “desire to protect reputational

 interests, along with [the third party’s] interests in avoiding future litigation.” Bell Inc. v. GE

 Lighting, LLC, 2014 WL 1630754, at *14 (W.D. Va. 2014) (Moon, J.).

         Here, Hill and Lunsford currently represent James Fields in his criminal proceedings and

 pending appeal of his criminal convictions. As his attorneys, they obviously have an interest in

 limiting Fields’ legal liability in any context, and not disclosing documents that could hurt his

 legal position, damage his credibility, or serve as evidence by an adverse party. Lunsford herself

 emphasized her interest in the case when arguing against disclosing the documents at the hearing

 on her Motion to Reconsider: “in addition to responding to this discovery and protect our client’s

 interests, the person who is still our client . . . .” Tr. at 29:18-20. Thus, this factor weighs

 against shifting costs. Jeune, 2016 WL 1430065, at *2; In re First Am. Corp., 184 F.R.D. 234,




                                                   11
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 13 of 19 Pageid#:
                                  11779



 242 (S.D.N.Y. 1998) (when interested parties are subpoenaed, “expenses should not be

 awarded”).

        B.      Hill and Lunsford Can Bear the Costs of Compliance.

        Hill and Lunsford are two successful attorneys who have each been practicing law for 30

 years. Hill is a partner at PoindexterHill, P.C., representing businesses and individuals in

 criminal cases, including capital offenses, personal injury, commercial real estate transactions,

 business entity formation, estate planning, and civil litigation. He is past president of the Blue

 Ridge Area Food Bank, Waynesboro Jaycees, and the Augusta County Bar Association; a past

 board member of the Waynesboro Family YMCA and the LHRC for the Commonwealth Center

 for Children and Adolescents; and a current board member of the Augusta County SPCA and the

 ARC of Augusta.

        Lunsford operates her own law firm, Denise Y. Lunsford, LLC. She has practiced

 criminal law extensively both in private practice and as the Albemarle County Commonwealth’s

 Attorney from 2007 to 2015. She co-founded the Virginia Mitigation Project and worked with

 attorneys to develop mitigation theories in capital cases, and serves on the Bench-Bar Relations

 Committee of the Charlottesville Albemarle Bar Association.

        Hill and Lunsford presented no evidence that they or their law practices would be harmed

 by complying with the Subpoenas. Jeune, 2016 WL 1430065, at *2 (denying cost-shifting

 because third party “provided the court with no evidence, and in fact did not know, the extent to

 which complying with the subpoena would affect its business, how long it would take to comply

 or the likely cost of compliance”). Their conclusory assertions that compliance would harm their

 “ability to pay [their] mortgage and rent,” and would require they “shut down our practices for

 the next two weeks,” turned out to not true. Lunsford billed 28.4 hours conducting this review.




                                                  12
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 14 of 19 Pageid#:
                                  11780



 Exhibit 1. Most of that time occurred over the course of just a handful of days, and she

 completed nearly a third of that on the weekend of June 27-28. Lunsford has not shown, much

 less proven with evidence, that less than a week’s worth of work – much of which could have

 been done by an intern – ruined her solo practice. Nor did it ruin her financially. Indeed, her

 only out-of-pocket cost was $430.13 to Staples. Id.

         Plaintiffs do not know what time Hill spent, but it clearly was not a substantial financial

 detriment that caused him to not pay his mortgage or rent, because he has not even asked

 Plaintiffs for payment or sent them a billing statement.

         And, even if compliance did impose a dire financial loss on Hill and Lunsford (it did not),

 this factor is not dispositive. Given strong showings of the other two factors, even a third-party’s

 dire financial situations will not require cost shifting. See Bell Inc., 2014 WL 1630754, at *2

 (finding that despite a third party was in such a dire financial situation that it operated at a loss,

 the other two factors in the common law analysis weighed against shifting costs to the requesting

 party except for copying fees).

         Accordingly, Hill and Lunsford can burden the minimal expense of complying with the

 Subpoenas, and this factor weighs against cost-shifting.

         C.      This Litigation is of Public Importance.

         This litigation is of public importance. It was brought against neo-Nazi and white

 supremacist individuals and organizations that conspired to plan and carry out violence at a well-

 publicized racist and anti-Semitic rally in Charlottesville, which culminated in a horrific vehicle

 attack in which James Fields killed one person and injured scores more. Defendants’ conduct

 instilled fear in small Virginia town, which lingered well afterwards, and was widely circulated




                                                   13
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 15 of 19 Pageid#:
                                  11781



 on national news. Plaintiffs seek, among other things, injunctive relief to prevent defendants

 from such conduct in the future, as well as compensatory, statutory, and punitive damages.

        Moreover, the public has an interest in ensuring that parties comply with their discovery

 obligations. Plaintiffs issued the subpoenas to Hill and Lunsford because Fields refused (and

 continues to refuse) to produce responsive documents. Any burden of compliance, therefore,

 should be borne by Fields, not Plaintiffs.

        D.      Lunsford’s Invoice is Excessive.

        Lunsford asks to be paid $9,915.13. But that number is inflated and does not accurately

 represent the costs she incurred. Courts do not award attorney’s fees or costs for administrative

 or ministerial tasks. Chapman v. Astrue, 2009 WL 3764009, at *1 (W.D. Va. 2009)

 (“Conversely, it is not proper to award a full attorney rate for activities that should more

 effectively be performed by nonlawyers. Moreover, purely clerical tasks are ordinarily a part of

 a law office’s overhead and should not be compensated for at all.”) (citations omitted) (emphasis

 added). Yet, Lunsford asks to be compensated at $350 per hour for ministerial tasks like “copy

 electronic files and paper files for production” and “upload electronic files,” despite having a

 $20-per-hour intern who could have done that work. Exhibit 1. It would be improper to shift

 costs to Plaintiff for these tasks—let alone at Lunsford’s attorney rate.

        When deciding if cost shifting under Rule 45 is necessary, the Court will also consider

 whether the third party mitigated their costs. In particular, the Court will not award cost-shifting

 for a document-by-document review where, as here, the protective order has a clawback

 provision that prevents any waiver of privileged materials. See Adair v. EQT Prod. Co., 2012

 WL 2526982, at *5 (W.D. Va. 2012) (“[T]he magistrate judge was correct in her conclusion that

 cost-shifting was unnecessary in this case because those costs could be mitigated by the use of




                                                  14
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 16 of 19 Pageid#:
                                  11782



 electronic searching and production, together with the protections of the Protective and

 Clawback Orders.”); Jeune, 2016 WL 1430065, at *2 (“[C]ourts in the Western District of

 Virginia and elsewhere have ‘found it untenable for a party to insist on individually reviewing all

 documents for privilege and responsiveness rather than producing documents under a protective

 order with a clawback provision.’”). For that reason alone, the Court should not award costs for

 document review.

        Moreover, Hill and Lunsford refused the Court’s suggestion that she work with Plaintiffs’

 counsel, who are experts in e-discovery. Doing so would have allowed her to implement

 methods of streamlining her review and reduce the time took to review and produce documents –

 thereby reducing her costs.

 II.    Alternatively, the Court Should Reserve its Ruling on Cost-Shifting Until Hill and
        Lunsford Complete Their Document Production.

        In the unlikely event the Court nevertheless decides that Plaintiffs should pay some costs

 to Hill or Lunsford, it should reserve that ruling, because there are still a number of additional

 factors that could result in the Court ruling that such a payment would be improper. Hill and

 Lunsford have not yet completed their document production. And, they have continued to refuse

 to produce non-privileged and responsive documents – such as Fields’ military and medical

 records – which the Court already explained are not protected from discovery. Supra, p. 9. This

 will likely require plaintiff to incur even more time and effort with additional motions practice

 (yet again) to litigate Hill and Lunsford’s non-compliance with the Subpoenas – an issue that has

 been before the Court since early 2020, and in which the Court has already ruled (twice) that Hill

 and Lunsford must comply. And, the Plaintiffs have no idea of the amount of fees Hill might

 claim for whatever review efforts he supposedly undertook.




                                                  15
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 17 of 19 Pageid#:
                                  11783



                                            CONCLUSION

        For the foregoing reasons, the Court should deny Hill and Lunsford’s request for cost-

 shifting and deny their motions.



  Dated: July 10, 2020                            Respectfully submitted,

                                                  /s/ David E. Mills
                                                  David E. Mills (pro hac vice)
                                                  Joshua M. Siegel (VSB 73416)
                                                  Caitlin B. Munley (pro hac vice)
                                                  Samantha A Strauss (pro hac vice)
                                                  Alexandra Eber (pro hac vice)
                                                  COOLEY LLP
                                                  1299 Pennsylvania Avenue, NW
                                                  Suite 700
                                                  Washington, DC 20004
                                                  Telephone: (202) 842-7800
                                                  Fax: (202) 842-7899
                                                  dmills@cooley.com
                                                  jsiegel@cooley.com
                                                  cmunley@cooley.com
                                                  sastrauss@cooley.com
                                                  aeber@cooley.com




                                               16
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 18 of 19 Pageid#:
                                  11784



 Of Counsel:

  Roberta A. Kaplan (pro hac vice)         Karen L. Dunn (pro se)
  Julie E. Fink (pro hac vice)             William A. Isaacson (pro se)
  Gabrielle E. Tenzer (pro hac vice)       PAUL WEISS RIFKIND WHARTON &
  Joshua A. Matz (pro hac vice)            GARRISON LLP
  Michael L. Bloch (pro hac vice)          2001 K Street, NW
  Emily C. Cole (pro hac vice)             Washington, DC 20006-1047
  Alexandra K. Conlon (pro hac vice)       Telephone: (202) 223-7300
  Jonathan R. Kay (pro hac vice)           Fax: (202) 223-7420
  Benjamin D. White (pro hac vice)         kdunn@paulweiss.com
  Raymond P. Tolentino (pro hac vice)      wisaacson@paulweiss.com
  KAPLAN HECKER & FINK, LLP
  350 Fifth Avenue, Suite 7110             Jessica E. Phillips (pro hac vice)
  New York, NY 10118                       BOIES SCHILLER FLEXNER LLP
  Telephone: (212) 763-0883                1401 New York Avenue, NW
  rkaplan@kaplanhecker.com                 Washington, DC 20005
  jfink@kaplanhecker.com                   Telephone: (202) 237-2727
  gtenzer@kaplanhecker.com                 Fax: (202) 237-6131
  jmatz@kaplanhecker.com                   jphillips@bsfllp.com
  mbloch@kaplanhecker.com
  ecole@kaplanhecker.com                   Yotam Barkai (pro hac vice)
  aconlon@kaplanhecker.com                 Katherine M. Cheng (pro hac vice)
  jkay@kaplanhecker.com                    BOIES SCHILLER FLEXNER LLP
  bwhite@kaplanhecker.com                  55 Hudson Yards, 20th Floor
  rtolentino@kaplanhecker.com              New York, NY 10001
                                           Telephone: (212) 446-2300
  Robert T. Cahill (VSB 38562)             Fax: (212) 446-2350
  Scott W. Stemetzki (VSB 86246)           ybarkai@bsfllp.com
  COOLEY LLP                               kcheng@bsfllp.com
  11951 Freedom Drive, 14th Floor
  Reston, VA 20190-5656                    Alan Levine (pro hac vice)
  Telephone: (703) 456-8000                Daniel P. Roy III (pro hac vice)
  Fax: (703) 456-8100                      Amanda L. Liverzani (pro hac vice)
  rcahill@cooley.com                       COOLEY LLP
  sstemetzki@cooley.com                    55 Hudson Yards
                                           New York, NY 10001
  J. Benjamin Rottenborn (VSB No. 84796)   Telephone: (212) 479-6260
  Woods Rogers PLC                         Fax: (212) 479-6275
  10 South Jefferson Street, Suite 1400    alevine@cooley.com
  Roanoke, Va. 24011                       droy@cooley.com
  Tel: (540) 983-7600                      aliverzani@cooley.com
  Fax: (540) 983-7711
  brottenborn@woodsrogers.com

                                           Counsel for Plaintiffs
Case 3:17-cv-00072-NKM-JCH Document 801 Filed 07/10/20 Page 19 of 19 Pageid#:
                                  11785



                                    CERTIFICATE OF SERVICE
      I hereby certify that on July 10, 2020, I filed the foregoing with the Clerk of Court through the
 CM/ECF system, which will send a notice of electronic filing to:

  Justin Saunders Gravatt                               James E. Kolenich
  David L. Hauck                                        Kolenich Law Office
  David L. Campbell                                     9435 Waterstone Blvd. #140
  Duane, Hauck, Davis & Gravatt, P.C.                   Cincinnati, OH 45249
  100 West Franklin Street, Suite 100                   jek318@gmail.com
  Richmond, VA 23220
  jgravatt@dhdglaw.com                                  Elmer Woodard
  dhauck@dhdglaw.com                                    5661 US Hwy 29
  dcampbell@dhdglaw.com                                 Blairs, VA 24527
                                                        isuecrooks@comcast.net
  Counsel for Defendant James A. Fields, Jr.
                                                        Counsel for Defendants Matthew Parrott,
  W. Edward ReBrook                                     Traditionalist Worker Party, Jason Kessler,
  The ReBrook Law Office                                Nathan Damigo, and Identity Europa, Inc.
  6013 Clerkenwell Court                                (Identity Evropa)
  Burke, VA 22015
  edward@rebrooklaw.com                                 Bryan Jones
  rebrooklaw@gmail.com                                  106 W. South St., Suite 211
                                                        Charlottesville, VA 22902
  Counsel for Defendants National Socialist             bryan@bjoneslegal.com
  Movement, Nationalist Front and Jeff Schoep
                                                        Counsel for Defendants Michael Hill,
                                                        Michael Tubbs, and League of the South



          I further hereby certify that on July 10, 2020, I also served the following non-ECF participants,
 via electronic mail, as follows:

  Elliott Kline a/k/a Eli Mosley                        Vanguard America
  eli.f.mosley@gmail.com                                c/o Dillon Hopper
  deplorabletruth@gmail.com                             dillon_hopper@protonmail.com

  Matthew Heimbach                                      Robert Azzmador Ray
  matthew.w.heimbach@gmail.com                          azzmador@gmail.com

  Christopher Cantwell                                  Richard Spencer
  christopher.cantwell@gmail.com                        richardbspencer@gmail.com



                                                           /s/ David E. Mills
                                                           David E. Mills (pro hac vice)
                                                           Counsel for Plaintiffs

 229132290
